Appeal, insofar as taken from that portion of the Appellate *898Division order that affirmed the denial, as academic, of the motion for a preliminary injunction, dismissed, without costs, by the Court of Appeals, sua sponte, upon the ground that such portion of the order appealed from does not finally determine the action within the meaning of the Constitution; appeal otherwise dismissed, without costs, by the Court of Appeals, sua sponte, upon the ground that no substantial constitutional question is directly involved.